Citation Nr: 1759355	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to a higher rating for the service-connected degenerative arthritis of the spine.

4. Entitlement to a higher rating for the service-connected right knee chondromalacia.

5. Entitlement to a higher rating for the service-connected headaches. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to January 2009, including service in Iraq.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In September 2016, the Board remanded the issue of service connection for an acquired psychiatric disorder for a VA examination, among other reasons.  There has not been substantial compliance with this remand instruction; accordingly, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran filed a timely notice of disagreement for the issues of service connection for a left knee disorder and higher ratings for the service-connected degenerative arthritis of the spine, right knee chondromalacia, and headaches in July 2016, but a Statement of the Case has not been issued yet. The Board thus accepts limited jurisdiction over these issues for the sole purpose of remanding them for a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
	
The Board notes that the Veteran filed a substantive appeal for the issues of service connection for a bilateral foot disorder and a gastrointestinal disorder in November 2016.  The Veteran requested a videoconference hearing, which has not been afforded to him yet.  Accordingly, these issues are not before the Board at this time, as they are pending a hearing, which will be scheduled in accordance with the fact his request was received in 2016. 


REMAND

The Board remanded the issue of service connection for an acquired psychiatric disorder for a mental health examination.  The Veteran was scheduled for a VA examination on August 7, 2017 but failed to appear.  In September 2017, he notified VA that he had attempted to reschedule in July 2017 because he was undergoing knee surgery the week prior to the examination.  As of the date of this opinion, the Veteran has not been rescheduled for an examination.  The Board finds that he has shown good cause for missing the examination and a remand is necessary to afford him one.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a mental health examination, to include a PTSD evaluation, with a VA psychologist or psychiatrist who has not examined the Veteran before.  

The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After a complete review of the claims file, the examiner should provide answers to the following: 

a. Whether the Veteran has any mental disorders, including PTSD, anxiety, and/or a depressive disorder.

b. For any mental disorder that is diagnosed, whether that mental disorder is as likely as not (50 percent probability or better) related to service. 

The examiner should consider, and note consideration, of the following: in-service complaints of sleep issues and mental health issues in February 2007; the Veteran's positive PTSD diagnoses from the VA physician's assistant in May 2014 and private masters-level psychologist in March 2016; the negative March 2009, July 2012, and October 2012 VA opinions; and the medical records from Dr. Hutton, submitted in September 2016 and June 2017.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completion of the above, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


3. The AOJ should issue a Statement of the Case addressing the Veteran's claims of service connection for a left knee disorder and higher ratings for degenerative arthritis of the spine, right knee chondromalacia, and headaches.  The AOJ should also remind the Veteran that he must file a timely VA Form 9 to perfect his appeal and advise him of the time limit for submitting a substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

